DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are presented for examination.
Claim Objections
Claim 12 is objected to because of the following informalities:  in line 1, "10" should be amended to read -11- and is rejected as being dependent upon claim 11.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 1, "10" should be amended to read -11- and is rejected as being dependent upon claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 10, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2006/0202272 and Wu hereinafter) in view of Sheppard et al (US 2011/0057232 and Sheppard hereinafter).
As to claims 1-5, 9, 10, and 15: Wu discloses [claim 1] a transistor device (Fig. 5), comprising: a semiconductor layer structure including a channel layer (16; [0034]-[0035]) and a barrier layer (18; [0035]) on the channel layer, wherein the barrier layer has a higher bandgap than the channel layer (barrier layer can be AlGaN and channel layer is GaN; AlGaN has a higher bandgap than GaN); a source contact (20; [0037]) and a drain contact (22; [0037]) on the barrier layer; a first insulating layer (62; [0051]-[0053]; spacer layer 62 can be a dielectric layer per [0053]) on the semiconductor layer between the source contact and the drain contact; and a gate contact (24 and 64; [0050]-[0051]) on the first insulating layer, the gate contact comprising a central portion (24; [0050]) that extends through the first insulating layer and contacts the barrier layer, and a drain side wing (right portion of 64 that is on 62) that extends laterally from the central portion of the gate toward the drain contact by a distance ΓD (Lfd; [0051]), wherein the drain side wing (right part of 64) of the gate contact is spaced apart from the barrier layer (18) by a distance d1 that is equal to a thickness of the first insulating layer; [claim 9] wherein the gate contact comprises a source side wing (left portion of 64 that is on 62) that extends laterally from the central portion of the gate toward the drain contact by a distance ΓS (Lfs; Fig. 5; [0040]); [claim 10] wherein ΓS is less than ΓD (Lfs shown as shorter than Lfd and the range is smaller; Fig. 5; [0040]).
Wu fails to expressly disclose [claim 1] where the semiconductor layer structure is epitaxial. 
Wu discloses in [0052] that barrier layer 18 is epitaxial. Wu fails to expressly disclose that the channel layer is epitaxial. 
Sheppard discloses in [0050] that the channel layer can be epitaxially grown.
Therefore, a person having ordinary skill in the art before the effective filing date of the claimed invention would have had it within his or her ordinary capabilities to provide the channel layer by epitaxial methods since the technique was well known in the art and would have resulted in the predictable result of providing a layer in which a 2DEG can be formed.
Wu in view of Sheppard fail to expressly disclose [claim 1] wherein the distance ΓD is less than about 0.3 µm; [claim 2] wherein the distance ΓD is between about 0.1 µm and 0.3 µm; [claim 5] wherein the distance ΓD is about 0.2 µm; [claim 9] where ΓS is less than about 0.3 µm; [claim 15] wherein the central portion of the gate contact has a width of about 200 nm to 300 nm at an interface with the barrier layer.
Wu discloses in [0051] that ΓD (Lfd) can be between 0.2 µm to 5 µm. Wu further discloses that ΓS (Lfs) can be between 0.1 to 2 µm. Wu also discloses in [0050] that Lg (the central portion of the gate contact) has a width of 100 nm to 5000 nm. The claimed ranges overlaps with the disclosed ranges. 
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 
Wu in view of Sheppard fail to expressly disclose [claim 1] the distance d1 is less than about 80 nm; [claim 3] wherein the distance d1 is between about 60 nm and 80 nm; [claim 4] wherein the barrier layer comprises AIGaN with an aluminum concentration greater than 20% and a thickness of less than 25 nm; [claim 5] where the distance d1 is about 70 nm.
Sheppard discloses in [0062] and Fig. 1E that the dielectric layer can have a thickness of 10 nm to 500 nm. The claimed range overlaps with the disclosed range. 
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 
	Wu discloses in [0035] that the barrier layer can be AlGaN, but fails to expressly disclose the thickness or the aluminum concentration. Sheppard discloses in [0055] that the barrier layer can be AlGaN with an aluminum concentration of 25%. Sheppard further discloses in [0052] that the barrier layer can have a thickness of 0.1 nm to 10 nm. The claimed ranges for the thickness and the aluminum concentration overlap with the disclosed ranges.
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 
As to claim 21: a method of forming transistor device (Fig. 5), comprising: forming a semiconductor layer structure including a channel layer (16; [0034]-[0035]) and a barrier layer (18; [0035]) on the channel layer, wherein the barrier layer has a higher bandgap than the channel layer (barrier layer can be AlGaN and channel layer is GaN; AlGaN has a higher bandgap than GaN); forming a source contact (20; [0037]) and a drain contact (22; [0037]) on the barrier layer; forming a first insulating layer (62; [0051]-[0053]; spacer layer 62 can be a dielectric layer per [0053]) on the semiconductor layer between the source contact and the drain contact; and forming a gate contact (24 and 64; [0050]-[0051]) on the first insulating layer, the gate contact comprising a central portion (24; [0050]) that extends through the first insulating layer and contacts the barrier layer, and a drain side wing (right portion of 64 that is on 62) that extends laterally from the central portion of the gate toward the drain contact by a distance ΓD (Lfd; [0051]), wherein the drain side wing (right part of 64) of the gate contact is spaced apart from the barrier layer (18) by a distance d1 that is equal to a thickness of the first insulating layer.
Wu fails to expressly disclose [claim 1] where the semiconductor layer structure is epitaxial. 
Wu discloses in [0052] that barrier layer 18 is epitaxial. Wu fails to expressly disclose that the channel layer is epitaxial. 
Sheppard discloses in [0050] that the channel layer can be epitaxially grown.
Therefore, a person having ordinary skill in the art before the effective filing date of the claimed invention would have had it within his or her ordinary capabilities to provide the channel layer by epitaxial methods since the technique was well known in the art and would have resulted in the predictable result of providing a layer in which a 2DEG can be formed.
Wu in view of Sheppard fail to expressly disclose [claim 1] wherein the distance ΓD is less than about 0.3 µm.
Wu discloses in [0051] that ΓD (Lfd) can be between 0.2 µm to 5 µm. The claimed range overlaps with the disclosed range. 
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 
Wu in view of Sheppard fail to expressly disclose [claim 1] the distance d1 is less than about 80 nm.
Sheppard discloses in [0062] and Fig. 1E that the dielectric layer can have a thickness of 10 nm to 500 nm. The claimed range overlaps with the disclosed range. 
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sheppard as applied to claim 1 above, and further in view of Yu et al (US 2013/0134482 and Yu hereinafter).
Although the structure disclosed by Wu in view of Sheppard shows substantial features of the claimed invention (discussed in paragraph 9 above), it fails to expressly disclose:
wherein a distance Lgs between the central portion of the gate contact and the source contact is between about 0.8 µm and 1.2 µm.  
Yu discloses in [0039] that Lgs canbe less than 1 µm. The disclosed range overlaps with the claimed range.
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sheppard as applied to claim 1 above, and further in view of Miyamoto et al (US 2009/0230429 and Miyamoto hereinafter).
Although the structure disclosed by Wu in view of Sheppard shows substantial features of the claimed invention (discussed in paragraph 9 above), it fails to expressly disclose:
	wherein a distance LGD between the central portion of the gate contact and the drain contact is between about 3.2 µm and 3.8 µm.  
	Miyamoto discloses in [0143] that Lgd can be between 0.5 µm and 6 µm. The disclosed range overlaps with the claimed range.
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sheppard as applied to claim 1 above, and further in view of Zhang et al (CN 108565283 and Zhang hereinafter, a machine translation is used as an English language equivalent).
          Wu combined with Sheppard discloses further comprising a substrate (12; [0031]; Fig. 5), wherein the semiconductor epitaxial layer structure (16 and 18) is formed on the substrate, wherein the substrate comprises silicon carbide (12; [0031]). 
          Wu in view of Sheppard fail to expressly disclose where the substrate has a thickness of less than about 100 µm.
          Zhang discloses on page 5, near the end of the page, that a SiC substrate for a HEMT device can be between 100 µm to 1mm. Therefore, the claimed range overlaps with the disclosed range. 
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sheppard as applied to claim 1 above, and further in view of Chu et al (CN 102598275 and Chu hereinafter, a machine translation is used as an English language equivalent).
As to claims 11 and 12: Wu combined with Sheppard discloses [claim 11] further comprising a field plate (74; Fig. 5; [0054]) above the semiconductor epitaxial layer structure (16 and 18) between the gate contact (62 and 64) and the drain contact (22), wherein the field plate includes a central portion that is spaced apart from the barrier layer by a distance d2 (distance d2 is the thickness of the insulating layer 72; [0054]). 
Wu in view of Sheppard fails to expressly disclose [claim 11] wherein d2 is less than 250 nm; [claim 12] wherein d2 is between 190 nm and 230 nm.
Chu discloses in Fig. 12a and [0053] that the insulating layer 32 has a thickness of 200 nm, which is less than 250 nm and overlaps with the claimed range.
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 
As to claim 14: Wu combined with Sheppard and Chu disclose wherein the field plate comprises a central field plate portion (center portion of field plate 74), a source side field plate wing extending away from the central field plate portion toward the source contact and a drain side field plate wing extending away from the central field plate portion toward the source contact, wherein the source side field plate wing and the drain side field plate wing are spaced apart from the barrier layer (18) by a distance d3 (d3 is the combination of thickness of 62 and 72, the two dielectric layers below 74). 
Wu in view of Sheppard in view of Chu fail to expressly disclose that d3 is between about 250 nm and 310 nm.
Sheppard discloses d1 is between 10 and 500 nm ([0062]). Chu discloses that d2 is 200 nm (see [0053]). d3 is the combination of d1 and d2, which is between about 210 nm and 700 nm. The claimed range and the disclosed range overlap. 
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sheppard in view of Chu as applied to claim 11 above, and further in view of Wu et al (US 2005/0253167 and ‘167 hereinafter).
Although the structure disclosed by Wu in view of Sheppard shows substantial features of the claimed invention (discussed in paragraph 9 above), it fails to expressly disclose:
wherein the field plate is laterally spaced apart from the gate contact by a distance TT-FP2, wherein TT-FP2 is between about 0.3 µm and 0.5 µm.
          ‘167 discloses in Fig. 2 and [0029] that TT-FP2 (Lgf) can be 0.4 microns or less. The claimed range overlaps with the disclosed range. 	
As stated in MPEP §2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Therefore, a prima facie case of obviousness exists. 

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 22-26 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, Wu, discloses a transistor device (Fig. 5), comprising: a semiconductor layer structure including a channel layer (16; [0034]-[0035]) and a barrier layer (18; [0035]) on the channel layer, wherein the barrier layer has a higher bandgap than the channel layer (barrier layer can be AlGaN and channel layer is GaN; AlGaN has a higher bandgap than GaN); a source contact (20; [0037]) and a drain contact (22; [0037]) on the barrier layer; a first insulating layer (62; [0051]-[0053]; spacer layer 62 can be a dielectric layer per [0053]) on the semiconductor layer between the source contact and the drain contact; and a gate contact (24 and 64; [0050]-[0051]) on the first insulating layer, the gate contact comprising a central portion (24; [0050]) that extends through the first insulating layer and contacts the barrier layer, and a drain side wing (right portion of 64 that is on 62) that extends laterally from the central portion of the gate toward the drain contact (Lfd; [0051]). Wu fails to expressly disclose wherein the transistor device exhibits an output power greater than 9 W/mm at an operating frequency of 10GHz at a gate voltage of 50V while demonstrating a predicted lifetime greater than 106 hours at a junction temperature of 225C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813